Citation Nr: 1531232	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-08 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for arthritis of the spine, and, if so, whether service connection for a back disorder is warranted, to include as secondary to service-connected post-operative right upper lobectomy, after spontaneous pneumothorax, with partial resection of the third right rib and intercoastal neuralgia.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected post-operative right upper lobectomy, after spontaneous pneumothorax, with partial resection of the third right rib and intercoastal neuralgia.

3.  Entitlement to a rating in excess of 30 percent for post-operative right upper lobectomy, after spontaneous pneumothorax, with partial resection of the third right rib and intercoastal neuralgia (right upper lobectomy).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Anna F. Towns, Attorney at Law


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2010 and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran requested a Board hearing via video-conference in his February 2014 substantive appeal.  However, in December 2014 correspondence, the Veteran, through his attorney, withdrew his hearing request.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2014).

The Board notes that, in May 2014, the Veteran submitted an "Addendum to Notice of Disagreement," which was received in August 2011, in which he appeared to also disagree with the RO's May 2011 denial of service connection for sleep apnea.  He also mentioned that the RO had denied service connection for asthma.  Further, in a July 2014 communication, the Veteran's attorney mentioned coronary artery disease and prostate cancer, but did not indicate what action she desired for VA to take on such disorders.  As the Veteran's notice of disagreement with respect to sleep apnea was untimely, as it was not received within a year of the rating decision at issue, he is advised to contact the Agency of Original Jurisdiction (AOJ) if he wishes to file a claim to reopen.  He should also contact the AOJ to file a claim for service connection for asthma, coronary artery disease, and prostate cancer, if he so desires.  

The Board notes that the Veteran filed a claim for entitlement to a TDIU in May 2014 in which he alleged that his lung and back disorders rendered him unemployable.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, as the Veteran has alleged that he is unemployable due, in part, to his lung disability, which is currently on appeal, the issue of entitlement to a TDIU has been raised in connection with such claim.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's claims for an increased rating, it has been listed on the first page of this decision. 

The Board notes the Veteran's allegation that his benefits for his right upper lobectomy, which was initially rated as 30 percent disabling, effective February 16, 1957, then reduced to 10 percent disabling effective July 17, 1962, was improper.  (Such was subsequently increased to 30 percent disabling, effective May 23, 1983).  See July 2014 correspondence.  However, such assertions do not rise to the level of asserting a motion for revision based on clear and unmistakable error (CUE).

A motion for revision based on CUE must be plead with specificity.  See e.g. Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to raise CUE there must be some degree of specificity as to what the alleged error is and ... persuasive reasons must be given as to why the result would have been manifestly different").  The Veteran's July 2014 did not specifically identify a rating decision that he believes is erroneous, nor did it identify any outcome-determinative error. Thus, the Board finds that the July 2014 communication from the Veteran does not constitute a reasonably raised CUE motion.  However, if he would like to file a motion for CUE, he is free to do so.

The Board also notes that the Veteran, through his attorney, submitted additional evidence after the issuance of the January 2014 statement of the case.  The Veteran has not waived initial AOJ consideration of this evidence.   Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in February 2014 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 30 percent for post-operative right upper lobectomy and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a final May 1984 rating decision, the RO implicitly denied service connection for arthritis of the spine.   

2.  Evidence received since the final May 1984 RO decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for arthritis of the spine.
   
3. Resolving all doubt in favor of the Veteran, arthritis of the thoracic spine is causally related to his active duty service.

4. Resolving all doubt in favor of the Veteran, COPD is aggravated by service-connected right upper lobectomy.


CONCLUSIONS OF LAW

1.  The May 1984 rating decision that implicitly denied the Veteran's claim of entitlement to service connection for arthritis of the spine is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1983) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for arthritis of the thoracic spine are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).   

4.  The criteria for service connection for COPD as secondary to the service-connected right upper lobectomy are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim for service connection for arthritis of the spine, and grant service connection for arthritis of the thoracic spine and COPE herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

A.  Back Disorder

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends he suffers from arthritis of the back that is related to his in-service pleurectomy with partial resection of the third rib, particularly the use of a rib spreader in performing this operation.  Such claim was initially denied in a February 1981 rating decision, at which time, a December 1980 VA examination showed a normal spine, and there was no opinion linking the Veteran's claimed arthritis of the back to his in-service operation.  In March 1981, he was provided notice of this decision, and later that month, he submitted additional evidence, which included a diagnosis of spondylitis.  In May 1983, the Veteran filed a claim for an increased rating for a service-connected right upper lobectomy, and again sought service connection for a back disorder as a result of rib removal.  In June 1983, the RO issued a rating decision, confirming the previous denial of a rating in excess of 10 percent for his right upper lobectomy and his claim for service connection for a back condition, as it was determined that the new evidence did not show that his claimed back disorder was related to his in-service surgery.  He submitted a notice of disagreement with respect to both claims in January 1984, and in May 1984, the RO granted service connection for intercostal neuralgia as residual to the resection of the third right rib, and such was combined as one disability with the Veteran's right upper lobectomy, which was increased to 30 percent.  In the May 1984 rating decision, the Veteran was informed that his disagreement was considered satisfied, and that if he still disagreed, he should inform the RO as to those reasons.  In a notice letter issued that month, he was advised of the decision and his appellate rights, and again informed that his disagreement is considered satisfied and, if he still did not agree, he should so inform the RO as to the basis of his continued disagreement.  However, no further communication from the Veteran regarding his back was received until August 2009.

In this regard, the Board notes the holding in Ingram v. Nicholson, 21 Vet. App. 232 (2007), where the Court concluded that a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability.  Id. at 243.  However, the Court also recognized the existence of an implicit denial rule.  Id. at 246-47; see also Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision.  See Deshotel, 457 F.3d at 1261.  When an RO decision 'discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim.'  Ingram, 21 Vet. App. at 255.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-63 (Fed. Cir. 2009).

Here, the Board finds though the RO did not explicitly address arthritis of the spine in the May 1984 rating decision, a reasonable person would have interpreted that decision as the RO's intent to dispose of the claim.  See Ingram, 21 Vet. App. at 255.  In particular, the Veteran was informed that the RO considered his disagreement to be satisfied, and that he was required to inform them if he did not agree.  Since the Veteran did not appeal the May 1984 rating decision, it became final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1983) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].  

Additionally, in determining that the May 1984 rating decision is final, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back disorder was received prior to the expiration of the appeal period stemming from the May 1984 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

As indicated previously, the Veteran filed his claim to reopen in August 2009.  The evidence received since the May 1984 RO decision includes a March 2014 private medical opinion, which shows that the Veteran has a diagnosis of arthritis of the spine, and links his back disorder to his in-service operation.  Such opinion is critical in substantiating the Veteran's service connection claim as evidence of this nature was not previously of record.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for arthritis of the spine is reopened. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

 Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Here, the record establishes that the Veteran has a current diagnosis of arthritis of the thoracic spine, and that he had an in-service pleurectomy with partial resection of the third rib.  The Veteran has provided lay statements describing his in-service surgery, stating that his ribs were spread to perform the operation, and relaying that his doctors told him that, because they went through the front of his chest as opposed to his back, they had to spread and twist his spine in order to access the part of the lung that needed to be removed, and that they had to rough-up his rib cage for the remainder of his lung to reattach to his ribs.  See July 2014 statement.

The Veteran is competent to provide evidence regarding what happened to him in service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  See also Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  Here, the Board finds no reason to question the Veteran's credibility, and the Board credits his assertions in the record regarding his surgical procedure.  See Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).

Thus, as a current diagnosis and an in-service injury have been established, the analysis will focus on demonstrating a nexus between the two.

In November 2010, the Veteran underwent a VA examination for his back disorder.  The examiner noted the Veteran's relevant medical and occupational history and stated that medical literature shows that degenerative arthritis of the spine is the breakdown of the cartilage in the area of the spinal segments, and that it happens as people age, and is more common among people who are overweight or who engage in activities which put repetitive stress on certain joints.  She then opined negatively on whether such was caused by his in-service lung injury, reasoning, "if a resection of the third right rib were the cause of the arthritis, one would expect to find the arthritis only at the upper right thoracic level.  The Veteran has arthritis throughout his entire spine.  There is no credible scientific medical evidence that supports that a right 3rd rib resection caused degenerative changes throughout the entire spine."  

In a March 2014 statement, the Veteran's private physician explained that the Veteran had a rib removed on the right as part of his in-service surgery, during which a rib spreader was used, likely causing injury to the thoracic spine.  She therefore concluded that his arthritis of the thoracic spine was as likely as not related to his service-connected right upper lobectomy.  

Regarding the opinions offered in this case, both were made by medical professionals familiar with the Veteran's in-service and post-service history, and included a rationale for the opinion.  As such, they are both probative evidence as to whether the Veteran's arthritis of the thoracic spine is related to his military service.  Consequently, the evidence is in relative equipoise on such question.  Therefore, the Board resolves all doubt in favor of the Veteran and finds that service connection for arthritis of the thoracic spine is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

B.  COPD

The Veteran seeks service connection for COPD, which he claims is secondary to his service-connected right upper lobectomy.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

As an initial matter, the Board acknowledges that the Veteran had a long history, i.e., 40 plus years, of smoking cigarettes, to include during his time in service.  The Board further notes that a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  However, as will be discussed further herein, the Board finds that, while the Veteran does have a smoking history, to include during service, the evidence is at least in equipoise as to whether his current COPD is otherwise secondarily related to his right upper lobectomy.  Therefore, service connection for such disorder is not precluded by law.  38 C.F.R. § 3.300(1).

In a June 2009 statement, the Veteran's private physician detailed that the Veteran had been having an exacerbation of his COPD.  She noted his history of a right upper lobectomy and stated that such decrease in his overall pulmonary reserve has led to the worsening of his endurance and worsening of his pulmonary function.

In February 2010, the Veteran underwent a VA examination for his COPD during which the examiner diagnosed moderate COPD, "with restrictive component most likely secondary to obesity."  While the examiner attributed the Veteran's COPD to his smoking history, no opinion on whether COPD was aggravated by his right upper lobectomy was provided.

In November 2010, the Veteran again underwent a VA examination for his COPD. Similarly to the February 2010 examination, the examiner again provided a negative opinion regarding whether the Veteran's COPD was directly related to his in-service lung injury, but did not provide an opinion on aggravation.

Based on the foregoing, the Board finds that the evidence demonstrates that the Veteran's COPD is aggravated by his service-connected right upper lobectomy.  In this regard, the Board acknowledges two negative opinions of record, but notes that they do not address aggravation, as the Veteran has alleged.  With respect to aggravation, there is only one probative opinion of record-the June 2009 statement, which provides a rationale as to why the Veteran's COPD is aggravated by his service-connected lobectomy.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, in resolving all doubt in favor of the Veteran, the Board concludes that a finding of service connection for COPD as secondary to a right upper lobectomy is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

As a final matter, the Board notes that, although 38 C.F.R. §3.310(b) indicates that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board is not bound by the AOJ's determination that aggravation is not present, and as the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. §3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the AOJ having the responsibility for determining the degree of aggravation in assigning the rating.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for arthritis of the spine is reopened.

Service connection for arthritis of the thoracic spine is granted.

Service connection for COPD, as secondary to service-connected post-operative right upper lobectomy, after spontaneous pneumothorax, with partial resection of the third right rib and intercoastal neuralgia, is granted.



REMAND

Unfortunately, a remand is required pertaining to the Veteran's claims for a rating in excess of 30 percent for service-connected post-operative right upper lobectomy and TDIU.  

Here, the Board finds that it is unable to adjudicate the increased rating claim for service-connected right upper lobectomy, as such has overlapping symptoms with the now service-connected COPD.  The Veteran's right upper lobectomy has been rated under Diagnostic Code 6844, which relies on pulmonary function tests (PFTs) to determine the applicable rating.  COPD is rated under Diagnostic Code 6604, which also relies on PFTs to assign a rating.  Indeed, the Board notes that the February 2010 VA examiner indicated that the Veteran's PFT results were the result of his diagnosed COPD and not his post-operative right upper lobectomy.

Accordingly, such issues are inextricably intertwined, and the adjudication of the former issue must be deferred until the AOJ has assigned a rating for the Veteran's COPD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Additionally, the record reflects that the Veteran was scheduled for a VA examination pertaining to his increased rating claim for service-connected right upper lobectomy, but missed his examination due to health issues.  Accordingly, the AOJ should contact the Veteran to see if he is able to attend a VA examination and, if so, should reschedule it.

With respect to TDIU, as the above grants of service connection for arthritis of the thoracic spine and COPD, along with the remand of his claim for an increased rating for service-connected post-operative right upper lobectomy, may affect the resolution of the Veteran's claim for TDIU, including on an extraschedular basis, these issues are also inextricably intertwined.  See Parker; supra; Harris, supra.  The AOJ must first implement the Board's above grants of service connection, including assigning a disability rating and effective date, and readjudicate his increased rating claim for post-operative right upper lobectomy.  The AOJ must also provide the Veteran a notification letter of how to substantiate his TDIU claim and conduct any necessary development, and then adjudicate his claim for TDIU.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Implement the Board's decision granting service connection for arthritis of the thoracic spine and COPD, including assigning a disability rating and an effective date.   

2.  Provide the Veteran and his representative with a VCAA notification letter regarding his TDIU claim, and conduct any necessary development with respect to such claim.

3.  Contact the Veteran to see if he is able to attend a VA examination and, if so, afford him a VA examination to ascertain the current level of severity of his service-connected right upper lobectomy.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All testing must be performed.  All applicable PFT values necessary under the rating criteria for restrictive lung disease must be obtained including:  FEV-1, FEV-1/FVC, and DLCO (SB)), and the examiner should state whether such results are attributable to the Veteran's right upper lobectomy or COPD; the examiner should state clearly if a distinction cannot be made.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for an increased rating for service-connected right upper lobectomy and TDIU should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


